United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3790
                        ___________________________

                                 Vance Ray Moller

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                       Richard Doisy, Dr.; Jason Cafer, Dr.

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                              Submitted: July 21, 2014
                                Filed: July 24, 2014
                                   [Unpublished]
                                   ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Vance Moller, a civil detainee at Fulton State Hospital, filed a 42 U.S.C.
§ 1983 complaint naming Fulton State Hospital doctors Richard Doisy and Jason
Cafer. He alleged, among other things, that defendants were forcing him to take
psychotropic medicine, in violation of his religious beliefs. In this interlocutory
appeal, Moller challenges the district court’s1 orders denying his motions for
appointment of counsel and for a restraining order against Dr. Cafer.

       Upon careful review, we conclude that the court did not abuse its discretion in
denying Moller’s motion for appointment of counsel. See Phillips v. Jasper County
Jail, 437 F.3d 791, 794 (8th Cir. 2006) (standard of review). As to the motion for a
restraining order, which the district court treated as a motion for a preliminary
injunction, cf. Hamm v. Grouse, 15 F.3d 110, 112-13 (8th Cir. 1994) (denial of
motion for temporary restraining order is not reviewable), the issue is moot, because
in his papers on appeal, Moller represents that Dr. Cafer is no longer treating him and
has moved to another part of the hospital, cf. Iron Cloud v. Sullivan, 984 F.2d 241,
242-43 (8th Cir. 1993) (case is moot where there was no ongoing action by appellees
to enjoin).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                         -2-